Case 1:20-cv-24721-UU Document 25 Entered on FLSD Docket 12/04/2020 Page 1 of 1

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 20-CV-24721-UU
Plaintiff:

FEDERAL TRADE COMMISSION

vs.

Defendant:

DIGITAL INCOME SYSTEM ING. et al.

For:
Pro - Per

Received by HOT SHOT DELIVERY INC. on the 18th day of November, 2020 at 1:05 pm to be served on Christopher
Brandon Frye, 45156 W Zion Rd, Maricopa, AZ 85139.

|, Christian Glover Badge No PN-201900004, being duly sworm, depose and say that on the 19th day of November, 2020
at 11:00 am, I:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the Summons in a Civil Action, Temporary
Restraining Order, Complaint for Permanent Injunction and Other Equitable Relief, Plalntiff's Ex-Parte Motion,
Certification and Declaration of Plaintiff's Counsel, Flash drive contalning exhibits to: Christopher Brandon Frye at
the address: 45156 W Zion Rd, Maricopa, AZ 85139 with the date and hour of service endorsed thereon by me, and
informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 30s, Sex: M, Race/Skin Color: White, Height: 6-0, Weight: 170, Hair: Brown, Glasses:
N

| certify that | am over the age of 21, have no interest in the above action, and am a Licensed Process Server, within the
county of Maricopa, State of ARIZONA, in good standing and am fully qualified to serve process in this cause.

"| Declare under Penalty of Perjury that the foregoing is true and correct’.

  

 

Christian Glover Badge No PN-201900004

 

Subscribed and Sworn to before me on the _& 7 day Process Server
of , 8% _ by the affiant who Is
personally known to HOT SHOT DELIVERY INC.
Qr £ / 236 East Pima Street
ae Suite 106
NOTARY PUBLIC ” Phoenix, AZ 85004

(602) 277-4747

  

 
    
     
    

 

CHRIS TURNAGE | Our Job Serial Number: DEK-2020002661
Notary Public State ny Ref: FTC
MAR Cission beprbce Service Fee: $145.00
Expires January <.

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.0n

IAI

 
